Ross, J.,
dissents in a memorandum, as follows: As properly noted by the majority, the overriding consideration in any evaluation of a civilian police encounter is "whether or not the police action was justified in its inception and * * * whether or not that [police] action was reasonably related in scope to the circumstances which rendered its initiation permissible” (People v De Bour, 40 NY2d 210, 215). However, in my view, evaluation of the matter at bar in terms of that standard should yield a different result.
According to the testimony elicited at the suppression hearing, the arresting officer observed the defendant at 1:15 a.m., walking through an area of the Port Authority Bus Terminal that had been closed approximately one quarter hour earlier. Given the location, the time of morning and the fact that the defendant appeared startled at being confronted by the officer, it was reasonable for the officer to approach the defendant and then take him into custody upon failing to receive an explanation for defendant’s unlawful presence in the restricted location.